NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS                         FILED
                            FOR THE NINTH CIRCUIT                           AUG 23 2011

                                                                        MOLLY C. DWYER, CLERK
                                                                         U .S. C O U R T OF APPE ALS

ERNESTO G. LIRA,                                 No. 09-17446

              Plaintiff - Appellee,              D.C. No. 3:00-cv-00905-SI

  v.
                                                 MEMORANDUM *
HERRERA, Lt.; FIELDER; M. PILAND;
J. BRIDDLE; J. STOKES; K. MANN; D.
BEST; EDWARD S. ALAMEIDA, Jr.;
BUSSER, Asst. Warden; TERESA
SCHWARTZ; RICHARD J. KIRKLAND;
JUDY OLSON; DONALD SCHMIDT,

              Defendants,

  and

MATTHEW CATE, Secretary of CDCR,

              Defendant - Appellant.



                    Appeal from the United States District Court
                      for the Northern District of California
                      Susan Illston, District Judge, Presiding

                     Argued and Submitted February 18, 2011
                            San Francisco, California


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
Before: SCHROEDER and THOMAS, Circuit Judges, and ADELMAN, District
Judge.**

      Defendant appeals the district court’s declaratory judgment entered after a

bench trial. We affirm. Because the parties are familiar with the factual and

procedural history of the case, we need not recount it here.

                                            I

      The district court did not err in concluding that the action was not moot

given the evidence of continuing harm to the plaintiff. See Spencer v. Kemna, 523

U.S. 1, 7 (1998) (holding that the live controversy requirement is satisfied when

the plaintiff suffered an actual injury traceable to the defendant throughout the

litigation). The district court was persuaded by the evidence that declaratory and

injunctive relief would have a significant mitigating impact on the continuing

adverse impact to the plaintiff. This factual finding is sufficient to satisfy the

requirement that plaintiff’s injury should be “likely to be redressed by a favorable

judicial decision” in order to avoid being deemed moot. Id. Given the extensive

record, we see no clear error in these factual findings as to injury and

redressability. Wolfson v. Brammer, 616 F.3d 1045, 1053 (9th Cir. 2010) (stating



       **
            The Honorable Lynn S. Adelman, District Judge for the U.S. District
Court for Eastern Wisconsin, Milwaukee, sitting by designation.

                                            2
standard). The district court’s factual finding of a “specific” and “concrete” effect

on the plaintiff’s mental health distinguishes this case from Munoz v. Rowland, 104

F.3d 1096, 1098 (9th Cir. 1997) (holding that speculative consequences were too

“ephemeral to constitute a collateral consequence for mootness purposes.”).

                                          II

      The district court’s extensive factual findings support the conclusion that

Lira was denied procedural due process. When a prisoner is to be administratively

segregated, due process requires that he receive “some notice” of the charges and

“an opportunity to present his views to the prison official charged with deciding

whether to transfer him to administrative segregation.” Hewitt v. Helms, 459 U.S.

460, 476 (1983); see also Toussaint v. McCarthy, 926 F.2d 800, 803 (9th Cir.

1990) (upholding a district court order requiring a hearing).1 Lira had no notice or

hearing with the appropriate prison officials prior to his validation as a gang

member, and there was no further re-investigation or re-evaluation of the validation

evidence after his transfer to administrative segregation. The defendant does not

dispute the district court’s finding that Lira never had a meaningful opportunity to



      1
         Although Sandin v. Conner, 515 U.S. 472 (1995), abrogated Hewitt’s
“methodology for establishing the liberty interest,” Hewitt “remain[s] instructive
for [its] discussion of the appropriate level of procedural safeguards.” Wilkinson v.
Austin, 545 U.S. 209, 223 (2005).

                                           3
present his views. The record supports the district court’s conclusion that the

prison’s post-segregation actions were not sufficient to cure the due process

violation.

                                            III

         To the extent that the district court relied on extrinsic evidence in concluding

that the “some evidence” standard of Superintendent v. Hill, 472 U.S. 445, 455

(1985) was not satisfied, it erred. “The Hill standard is minimally stringent.” Cato

v. Rushen, 824 F.2d 703, 705 (9th Cir. 1987). Even evidence susceptible to more

than one logical conclusion suffices to meet the Hill standard. See Hill, 472 U.S. at

457. Courts “do not examine the entire record, independently assess witness

credibility, or reweigh the evidence.” Bruce v. Ylst, 351 F.3d 1283, 1287 (9th Cir.

2003).

         However, to the extent that the district court considered extrinsic evidence in

assessing whether Lira was prejudiced by the procedural due process violation, the

supplemental evidence was relevant and properly considered. See

Ramirez-Alejandre v. Ashcroft, 320 F.3d 858, 877 (9th Cir. 2003) (en banc)

(superceded on other grounds by 8 C.F.R. § 1003.1(d)(3)(iv)) (noting the

consideration of supplemental evidence in assessing prejudice resulting from a




                                             4
procedural due process violation). In that context, the record overwhelmingly

supports the conclusion that Lira was prejudiced from the due process violation.

                                         IV

      Given the procedural due process violation, the district court did not err in

its entry of a declaratory judgment, and its remedy was appropriately tailored to the

unique circumstances of this case. Given this resolution we need not, and do not,

reach any other issue urged by the parties, and we express no opinion on those

questions.

      All pending motions are DENIED as moot.

      AFFIRMED.




                                          5